

117 HR 1139 IH: Feeding Homeless Youth During COVID–19 Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1139IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Jayapal (for herself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reimburse meals and supplements provided to individuals who have not attained the age of 25 under certain meal programs authorized under the Richard B. Russell National School Lunch Act, and for other purposes.1.Short titleThis Act may be cited as the Feeding Homeless Youth During COVID–19 Act. 2.Meals and supplements reimbursements for individuals who have not attained the age of 25(a)Program for at-Risk school childrenBeginning on the date of enactment of this section, notwithstanding paragraph (1)(A) of section 17(r) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(r)), during the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary shall reimburse institutions that are emergency shelters under such section 17(r) (42 U.S.C. 1766(r)) for meals and supplements served to individuals who, at the time of such service—(1)have not attained the age of 25; and(2)are receiving assistance, including non-residential assistance, from such emergency shelter.(b)Participation by emergency sheltersBeginning on the date of enactment of this section, notwithstanding paragraph (5)(A) of section 17(t) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(t)), during the COVID–19 public health emergency declared under section 319 of the Public Health Service Act (42 U.S.C. 247d), the Secretary shall reimburse emergency shelters under such section 17(t) (42 U.S.C. 1766(t)) for meals and supplements served to individuals who, at the time of such service have not attained the age of 25.(c)DefinitionsIn this section:(1)Emergency shelterThe term emergency shelter has the meaning given the term under section 17(t)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(t)(1)).(2)SecretaryThe term Secretary means the Secretary of Agriculture.